PER CURIAM.
Jorge Ortega-Lozano challenges the trial court’s order summarily denying, as untimely, his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Although we conclude that Ortega-Lozano’s motion was timely filed, see Chagoya v. State, 817 So.2d 1039 (Fla. 2d DCA 2002), we affirm the denial order because Ortega-Lozano cannot demonstrate prejudice.
See Pena v. State, 837 So.2d 495 (Fla. 1st DCA 2003); Prieto v. State, 824 So.2d 924 (Fla. 3d DCA 2002).
Affirmed.
CASANUEVA, SALCINES, and VILLANTI, JJ., Concur.